On Petition for Behearing.


Per Curium.

In his petition for a rehearing defendant in error questions the accuracy of the statement in the original opinion that before final action upon the claims plaintiff protested against the disallowance of a portion of them, and the further statement that the warrants were accepted by him without any protest at the time, or any indication on his part that the same were not taken in full accord and satisfaction. *325He says that he made his protest after, and not before, the disallowance and drawing of the warrants, and, for that reason, is not estopped to sue for the balance.
As we read the record, it does not clearly appear whether the protest was made before, or after, the action of the board, and it may be true, as defendant in error now contends, and we may safely concede, that it was after the action of the board was taken. It is not material or controlling, however, that, in point of law, the objection came after the rejection of part of the account. For the decision is not based upon the supposed fact that such protest was theretofore made. It sufficiently appears from the record that defendant in error was cognizant of the mode of doing business by, and the universal custom of, the board when it disallowed a portion of a claim to prescribe as a condition of the right of the claimant to receive a warrant for the part allowed that he should take it in full satisfaction of his entire claim. When he took his warrants plaintiff had knowledge, or facts equivalent to knowledge, not only of this condition, but also that endorsements to this effect were made upon the back of the blank forms. It is true that a protest to the clerk is ineffectual, but if the claimant wished to reserve the right to sue for the balance, he should not have accepted the warrants.
The facts of this case differentiate it from that of Rio Grande County v. Hobkirk, 13 Colo. App. 180. In that case the claimant did not know of the conditions upon which part of the claim was allowed, nor, by his conduct, did he accept the warrant in full satisfaction. Under the decisions cited in the original opinion, plaintiff is estopped to sue for the balance of the claim, because his acceptance of the warrants in the circumstances must be construed as a full satisfaction, and an abandonment of his protest, and a waiver of the right to sue for the balance. The petition for rehearing will be denied.